Citation Nr: 0429731	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the benefit sought on appeal.  
The veteran, who had active service from June 1968 to June 
1971, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran submitted a statement dated in December 
2002 from D. Hindy, M.D. in which it was indicated that the 
veteran had been a patient of Dr. Hindy since 1995.  However, 
treatment records from Dr. Hindy dated between 1995 and 2002 
are not associated with the claims file.  The Board is of the 
opinion that these records are relevant to the veteran's 
claim and should be obtained.  The Board also observes that 
Dr. Hindy's letter also related that the veteran's diabetes 
and hypertension were "interrelated."

The RO afforded the veteran a VA examination in January 2002, 
following which the examiner concluded that: "Hypertension 
is not secondary to diabetes mellitus."  However, as the 
veteran's representative pointed out, it is not clear from 
the VA examination report whether the examiner meant that 
hypertension was not secondary to diabetes mellitus in this 
particular veteran or as a general medical fact.  Further, 
the examiner provided no rationale for this statement.  In 
support of the veteran's claim the veteran's representative 
submitted an article from the National Institute of Health 
titled Hypertension in Diabetes that tends to support the 
veteran's claim.  Given the ambiguity of the VA examiner's 
opinion, the Board is of the opinion that the veteran should 
be afforded an additional VA examination to ascertain whether 
his hypertension is etiologically related to his diabetes 
mellitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
action on his part is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claim file treatment records pertaining 
to the veteran dated from 1995 to the 
present from D. Hindy, M.D., Downriver 
Community Service, Inc., 555 St. Clair 
River Drive, Algonac, Michigan 48001.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his hypertension.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the report of 
the January 2002 VA examination, the 
December 2002 statement from D. Hindy, 
M.D., and the article from the National 
Institute of Health titled Hypertension 
in Diabetes, and offer comments and an 
opinion as to whether this veteran's 
hypertension is causally or etiologically 
related to his service connected 
diabetes.  In doing so, the examiner 
should also offer comments and an opinion 
as to whether the severity of the 
veteran's hypertension is increased or 
the disability chronically worsened as a 
result of the service connected diabetes 
mellitus.  A clear rationale for all 
opinions is requested and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




